 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   FRANK MONACO BAZZO,                               Case No. 1:18-cv-01672-BAM (PC)
12                      Plaintiff,                     ORDER REGARDING PLAINTIFF’S
                                                       MOTION FOR WITHDRAWAL OF
13          v.                                         LAWSUIT
14   CARILLO, et al.,                                  (ECF No. 10)
15                      Defendants.
16

17          Plaintiff Frank Monaco Bazzo (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action under 42 U.S.C. § 1983.

19          On December 28, 2018, the Court issued an order for Plaintiff to show cause why this

20   action should not be dismissed, without prejudice, due to Plaintiff’s failure to exhaust his

21   administrative remedies prior to filing suit. (ECF No. 8.) Plaintiff filed his response, together

22   with a motion for withdrawal of this suit, on January 9, 2019. (ECF No. 10.) Plaintiff explains

23   that his pending administrative appeal was granted, under the condition that he withdraw his law

24   suit. Plaintiff agreed, and has therefore filed the instant motion to withdraw the suit. (Id.) The

25   Court construes the filing as a request to voluntarily dismiss this action, without prejudice,

26   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

27          “[U]nder Rule 41(a)(1)(i), a plaintiff has an absolute right to voluntarily dismiss his action

28   prior to service by the defendant of an answer or a motion for summary judgment.” Commercial
                                                       1
 1   Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999) (quotation and

 2   citation omitted). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is

 3   required, the parties are left as though no action had been brought, the defendant can’t complain,

 4   and the district court lacks jurisdiction to do anything about it.” Id. at 1078. No defendant has

 5   been served in this action and no defendant has filed an answer or motion for summary

 6   judgment.

 7          Accordingly, this action is terminated by operation of law without further order from the

 8   Court. Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the Court is directed to terminate all pending

 9   motions and deadlines, and close this case.

10
     IT IS SO ORDERED.
11

12      Dated:     January 10, 2019                            /s/ Barbara   A. McAuliffe              _
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
